Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The replacement sheet of Fig. 5 was received on 11/23/2020 and approved by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 11, 16, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The phrases “to receive a first attachment portion of a support apparatus for supportively attaching the detachable container, bracket or holder onto a mayo cart, the mayo cart … the vertical support pole of the mayo cart.” in claim 1, “the support apparatus having an arm … the mayo cart tray.” in claim 2, “to receive a second attachment portion of a support apparatus for … the vertical support pole of the mayo cart.” in claim 10, “the support apparatus having an arm … the mayo cart tray.” in claim 11, “wherein a distance from the vertical support pole to the outer edge of the mayo cart tray is approximately the width of the mayo cart tray” in claim 21, “to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 10, 11, 16, 21, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Skaggs (2009/0127420).  
As to claim 1, to the extent that the Examiner can determine the scope of the claims, Skaggs discloses a detachable container, bracket, or holder (100, 102, 110, 120) comprising an attachment portion (an end of an arm 120 located at a clamp portion 124) to receive a first 
As to claim 10, to the extent that the Examiner can determine the scope of the claims, Skaggs discloses the detachable holder (100, 102, 110, 120) comprising a first attachment portion (an end of an arm 120 located at a clamp portion 124) to receive a second attachment portion (104, 114, 124, 126) of a support apparatus (106, 122-134; Figure 1A) for supportively attaching the detachable holder onto a handlebar or others (140).  The detachable holder of Skaggs is inherently capable for a sharps container and to receive a second attachment portion of a support apparatus for supportively attaching the detachable holder for the sharps container onto a mayo cart with a mayo cart tray as claimed.
As to claim 16, Skaggs further discloses the first attachment portion comprises a screw (114) or a rivet or other pivot bar (315; [0053]) and the rivet or the other pivot bar which is considered equivalent to a snap release as claimed.

Claim(s) 1, 2, 10, 11, 16, 21, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carnevali (2008/0061195).  
As to claim 1, to the extent that the Examiner can determine the scope of the claims, Carnevali discloses a detachable container, bracket, or holder (10, 14, 18, 61, 75, 81, 83, 99; Figures 8-9) comprising an attachment portion (18) to receive a first attachment portion (24) of an support apparatus (12, 20, 70) for supportively attaching the detachable container, bracket, or holder onto 
As to claim 10, to the extent that the Examiner can determine the scope of the claims, Carnevali discloses the detachable holder (10, 14, 18, 61, 75, 81, 83, 99; Figures 8-9) comprising a first attachment portion (18) to receive a second attachment portion (24) of a support apparatus (12, 20, 70) for supportively attaching the detachable holder onto a post (3).  The detachable holder of Carnevali is inherently capable for a sharps container and to receive a second attachment portion of a support apparatus for supportively attaching the detachable holder for the sharps container onto a mayo cart with a mayo cart tray as claimed.
As to claim 16, Carnevali further discloses the first attachment portion (18) comprises a spherical coupler which is considered equivalent to a snap release as claimed (the spherical coupler is snapped into a socket joint 24).

Claim(s) 1, 2, 10, 11, 16, 21, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kager et al. (6,601,813; hereinafter Kager).  
As to claim 1, to the extent that the Examiner can determine the scope of the claims, Kager discloses a detachable container, bracket, or holder (106, 240; Figure 10) comprising an attachment portion (240) to receive a first attachment portion (184) of an support apparatus (102, 116, 120, 140, 104, 172, 174; Figures 7-8) for supportively attaching the detachable container, bracket, or holder onto an item such as an arm (108).  The detachable container, bracket, or holder of Kager is inherently capable to receive a first attachment portion of a support apparatus 
As to claim 10, to the extent that the Examiner can determine the scope of the claims, Kager discloses the detachable holder (106, 240; Figure 10) comprising a first attachment portion (240) to receive a second attachment portion (184) of a support apparatus (102, 116, 120, 140, 104, 172, 174; Figures 7-8) for supportively attaching the detachable holder onto an item such as an arm (108).  The detachable holder of Kager is inherently capable for a sharps container and to receive a second attachment portion of a support apparatus for supportively attaching the detachable holder for the sharps container onto a mayo cart with a mayo cart tray as claimed.
As to claim 16, Kager further discloses the first attachment portion comprises a joint (240) which is considered equivalent to a snap release as claimed (the joint is snapped into a socket 184).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skaggs or Carnevali or Kager in view of The Official Notice.  Skaggs or Carnevali or Kager .

	Response to Arguments
Applicant's arguments filed on 11/23/2020 have been fully considered but they are not deemed to be persuasive.  
Applicant’s arguments with respect to claims 1, 2, 10, 11, 16, and 21-24 under 35 U.S.C. 112(b) on pages 7-9 of the remarks such as “a person of ordinary skill in the relevant art would have the ability to determine the size and design of a mayo cart, or of a mayo cart tray in the teachings of the prior art including the width of a mayo cart tray” on page 7 or the distance as cited in claims 21 and 23-24 such as “the distance from the vertical support pole of the mayo cart to said outer edge of the mayo cart tray with a reasonable degree of clarity and particularity” on page 7 or “the support apparatus …” on page 8 of the remarks are noted.  They are not 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
Applicant’s arguments with respect to Skaggs on pages 12-13 of the remarks such as “Skaggs discloses that arm 120 can be adjusted, but does not disclose or suggest that the arm 120 is a detachable container, bracket or holder” are noted.  They are not persuasive because Skaggs discloses the arm (120) attached to a mounting bracket (106, 122) by a screw (114) or a rivet or other pivot bar (315; Fig. 3; [0053]) and since the screw or the rivet or other pivot bar can be removed to separate the arm from the mounting bracket which is considered equivalent to a detachable container, bracket or holder as claimed.
In response to Applicant's argument that “Nor does Skaggs disclose or suggest that the arm 120 is to receive … extended to a length of approximately a distance from the vertical support pole of the mayo cart to the outer edge of the mayo cart tray” or “Skaggs, does not expressly describe: having an arm operatively extended to a length of approximately a distance from the vertical support pole of the mayo cart to the outer edge of the mayo cart tray”, a In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).	
	Applicant’s argument with respect to the phrase “snap release” as claimed in claim 16 on page 13 of the remarks is noted.  This is not persuasive because Skaggs further discloses the first attachment portion comprises a screw (114) or a rivet or other pivot bar (315; Fig. 3; [0053]) and the rivet or the other pivot bar which is considered equivalent to a snap release as claimed.
Applicant’s arguments with respect to Carnevali on pages 13-14 of the remarks such as “Carnevali discloses that caddy 14 and attached part-spherical coupler 18 can be adjusted via ball-and-socket joint 24, but does not disclose or suggest that the caddy 14 and attached part-spherical coupler 18 is a detachable container, bracket or holder, as set forth in Claims 1 and 10” are noted.  They are not persuasive and not understood because Carnevali discloses a container, bracket or holder (14) comprising an attachment portion/first attachment portion (18) and the attachment portion/first attachment portion of the container, bracket, or holder (14) is detachable to a detachable pole bracket (10).  Therefore, the container, bracket, or holder having the attachment portion/first attachment portion of Carnevali is considered equivalent to a detachable container, bracket or holder as set forth in claims 1 and 10.
	In response to Applicant's argument that “Nor does Carnevali disclose or suggest that the caddy 14 and attached part-spherical coupler 18 … extended to a length of approximately a distance from the vertical support pole of the mayo cart to the outer edge of the mayo cart tray” In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).	
Applicant’s argument with respect to the phrase “snap release” as claimed in claim 16 on page 14 of the remarks is noted.  This is not persuasive because Carnevali further discloses the first attachment portion (18) comprises a spherical coupler which is considered equivalent to a snap release as claimed (the spherical coupler is snapped into a socket joint 24).
Applicant’s arguments with respect to Kager on pages 14-15 of the remarks such as “Kager discloses that receptacle 106 and second joint 240 can be adjusted via coupling arm 104, but does not disclose or suggest that the receptacle 106 and second joint 240 is a detachable container, bracket or holder, as set forth in Claims 1 and10” are noted.  
They are not persuasive and not understood because Kager discloses a container, bracket or holder (106) comprising an attachment portion/first attachment portion (240) and the attachment portion/first attachment portion of the container, bracket, or holder (106) is detachable to a coupling arm (104).  Therefore, the container, bracket, or holder having the attachment portion/first attachment portion of Kager is considered equivalent to a detachable container, bracket or holder as set forth in claims 1 and 10.
  Ex parte Masham, 2 USPQ2d 1647 (1987).
Applicant’s argument with respect to the phrase “snap release” as claimed in claim 16 on page 15 of the remarks is noted.  This is not persuasive because Kager further discloses the first attachment portion comprises a joint (240) and the joint is snapped into the coupling arm to attach or release which is considered equivalent to a snap release as claimed.
Applicant’s arguments with respect to claim 22 on page 16 of the remarks are noted.  They are not persuasive because Skaggs further discloses the first attachment portion comprises a screw (114) or a rivet or other pivot bar (315; [0053]) and the rivet or the other pivot bar comprises a pin.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the first attachment portion of the detachable container, bracket or holder of Skaggs or Carnevali or Kager so the first attachment portion comprises a spring release pin instead of the rivet or the other pivot bar or the ball and socket joints or the clamp portion because the selection of the specific method for attaching a first attachment portion to a second attachment portion as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUAN K BUI/Primary Examiner, Art Unit 3736